Citation Nr: 1804337	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Whether payment of attorney fees from past-due benefits based on benefits granted in a January 12, 2017 is authorized.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which authorized payment of attorney fees from past-due benefits based on benefits granted in a January 12, 2017 rating decision. 


FINDING OF FACT

On November 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


